 In the Matter of R. W. HU.r^II:i,n/r/AHrmr-NiEL,FURNITUREMANU-FACTURINGCOMn'AxY,EIMLLOYERandUNI'T'EDFURNrrUREVPoRKIERSOF AMERICA, LOCAL 262,CIO,PETITIONERCase No. 20-R-1741.Decided January 28, 194Messrs.Aa)on i'm'ne!'and E.A. Woodside,both of Oakland, Calif.,for the Employer.Messrs.Gladstein,Ande;.sen.Reszler,Sawyer cC Edises, by Cllr.Norman Leonard,all of Oakland,Calif.,for the Petitioner.Messrs.Tobrvnerc6Larsai u.s,byMr.Albert Brundage,all of SanFrancisco,Calif.,for the Intervenor.Mr. Jerome A. Reiner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at SanFrancisco, California, on August 30, and September 20, 1946, beforeMr. Robert E. Tillman, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record lit the case, the National Labor RelationsBoard makes the following :FINDINGSofFAC'rI.THE, BUSINESS OF THE EMPLOYERR. AV. Hummel,an individual done,),business as Hummel FurnitureManufacturing Company,ownsand operates a plant at Berkeley,California,where lie .is engaged in the manufacture of furniture.During theyear 194.5, the Employer piuchased raw materials havinga total value of approximately $7.5,000, of -which approximately 50percent represented shipments from points outside the State ofCalifornia.During the same period, the Employer manufacturedand sold products valued at approximately$2.50,000, of which ap-proximnately 40 percent represented shipments outside the State ofCalifornia.72 N L R I', .No 59301 302DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Furniture Workers' Union, Local No. 3141, United Brotherhood ofCarpenters and Joiners of America, herein called Intervenor, is alabor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.III.Ti IE QUESTION CONCERNING REPRESENTATIONAlthough the facts are in dispute as to whether or not a CIO repre-sentative advised the Employer at any time either before or after thefiling of the instant petition on April 11, 1946, of its claim to repre-sent certain employees of the Employer, it is clear from the Em-ployer's position at the hearing, that it refuses, in view of the con-flicting claims of the Petitioner and the Intervenor, to recognize theformer in the absence of a Board certification.The record discloses that from 1938 until June 3,1946, the Employerwas a member of the East Bay Furniture Manufacturers Association,more recently incorporated as the Furniture Manufacturers of North-ern California.'This Association has at all times material herein in-cluded in its membership 8 to 10 furniture manufacturers in the areaembraced by the cities of Oakland and San Francisco, California,and has been authorized by its membership to bargain collectively intheir behalf.During the above S-year period the Association enteredinto a series of collective bargaining contracts with the Intervenorfor all production and maintenance employees of its member em-ployers.'The contracts were always signed by the Association inbehalf of its members and, in at least two instances, all the membersaffixed their signatures-thereto as -well.These contracts providedamong other things for wage schedules, hours and conditions of em-ployment, grievance machinery, and contained a closed-shop clauseunder the terms of which the Employer members of the Associationwere to employ only members of the Intervenor's union.The last com-plete contract was entered into on April 5, 1943, and was made effectiveIHeteinafter referred to as the Association2There is testimony that there were from 20 to 25 furniture manufactuung firms in thearea but that all did not belong to the Association.The composition of the membershipof the Association has changed from time to time but the total niembeiship has variedgenerally between 8 and 10 membersThere is also testimony that at various times someof these independent firms in the furniture manufacturing business in the ilea signedcontracts with the Intervenor on behalf of their employees which were identical with thecontract between the Association and the Inteivenor HUMMEL FURNITURE MANUFACTURING COMPANY303retroactively to January 1, 1943. It provided for an initial periodending December 31, 1943, and for its automatic renewal thereafterin the absence of notice to terminate prior to December 31 of anyyear of the life of the agreement.This contract was automaticallyrenewed in accordance with its terms in 1943. In 1944 the Intervenornotified the Association of desired changes.Negotiations ensued antion August 29, 1945, a supplemental agreement was entered into betweenthe Association and the Intervenor. It incorporated changes as towages and vacations into the April 1943 contract and extended itsterms from January 1, 1945 to July 31, 1946. It provided for its fur-ther extension by yearly terms thereafter subject to reopening byeither party upon 60 days' notice prior to July 31 of each year.Asnoted above, on April 11, 1946, considerably before the operative re-newal date of the afore-mentioned contract as supplemented, the in-stant petition was filed.Thereafter on June 3, 1946, the Employerresigned from the Association and on June 5, 1946, independentlycontracted with the Intervenor relative to wages, hours, and workingconditions of its employees, the agreement to be effective from August1, 1946 to July 31, 1947.The Intervenor contends that this latter contract is a bar to thisproceeding.However, inasmuch as this contract was executed afterthe filing of the petition herein, it cannot under well-establishedprinciples of the Board, bar a present determination of representa-tives.3Similarly, the above-mentioned contract between the Asso-ciation and the Intervenor cannot prevent a current determinationof representatives, for, apart from other considerations, the fact thatthe petition antedated the effective automatic renewal notice date ofthe contract prevents that instrument from acting as a bar.In addition the Intervenor moved to dismiss the petition herein onthe ground that a limitation in the appropriations rider 4 enjoins thepresent proceeding while the contract between the Association andthe Intervenor is in existence.However, aside from the fact thatthe contract has already expired, it is clear that the limitation ad-verted to refers to complaint cases and not to representation cases.'The motion by the Intervenor to dismiss the petition for lack ofjurisdiction is therefore denied.Accordingly, we find that no contractual or other bar exists to apresent determination of representatives and find further that aquestion affecting commerce has arisen concerning the representationof employees of the Employer, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.3Matter of Edward G. Budd Mannfaetnrinq Companij,68 N L R B 153°Title IV Act of July 3, 1945The same limitationis ineffect in the current ap3i oPna-tions rider.sMatter ofJoseph Dyson &Sons, Inc.,60 N. L. R. B. 867.731242-47-vol 72-21 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. TILE APPROPRIATE UNITThe Petitioner seeks a unit of -production and maintenance em-ployees of the Employer.The, Intervenor and the Employer bothcontend that a unit of the employees of the Employer is inappropriateand that only a multiple-employer unit based upon the past bargain-ing history of the Association is appropriate.Save for a disputeaffecting certain classifications of supervisory employees, the partiesare in agreement as to the composition of the unit.Scope of the UnitThe Petitioner does not dispute that, as of June 3, 1946, the Em-ployer had been a member of the Association for 8 years and hadduring that period entered into collective bargaining agreementsthrough the Association with the Intervenor relative to its productionand maintenance employees as part of a multiple-employer unit.However it argues, in effect, that the above history should be dis-counted because notwithstaiiddng those contracts, the Intervenorfrom 1942 until very recently has not represented the Employer'semployees and has made no attempt to maintain the multiple-em-ployer unit as to them; and it contends further that the resignationof the Employer from the Association on June 3, 1946, and the Em-ployer's separate contract with the Intervenor preclude a multiple-employer unit finding.It appears from the record that the representative of the Inter-venor, in the period from 1942 to April 1946, never visited the plantof the Employer and made no effort to enforce its contract with theAssociation in the Hummel plant; that the Intervenor made no at-tempt during this time to have the employees of the Employer jointhe Intervenor' and that none of the employees of the Employer knewof the existence of an Intervenor in the Employer's plant and were notaware of the fact that there was a contract in existence regulatingtheir wages,,hours and working conditions.'The record further reveals that in March or April 1946, after thePetitioner had begun its organizational drive, the employees became°Oddone, theSecretary and Business Agentof the Intervenor.testified thatthe lasttime he visitedthe Employees plant prioito 1946 wasin 1942 and that between 1942and 1946 he made no attempt to enforcethe closed-shopprovisions ofthe contractbecausehe had heardfrom personswho had workedthere and also from relatives of employeesworking therethattherewas almost a 100-percentturn-overof employeesin some monthsand thataccordinglyhe did not think it advisable then to "indoctiinate them into theunion "He waited untilMatch or April1946 before soliciting membership in theInteivenor°Sanchez, a former employee, testified thathe began to work for the Employ er in January1946 and did not learn aboutthe Intervenoror the contractuntil April12, 1946Frisvold,another former employee,who had workedfor the Employerfrom November 1943 untilMay 1946,testified that in 1943,Mr Hummel had told him that lie did not have a unionshop.Frisvold did not learn about the Intervenor in the Employer's plant or about theexistence of a contract until April 1946 HUMMEL FURNITURE MANUFACTURING COMPANY305aware of the fact that a contract did exist, and that the Intervenorwas, under the provisions thereof, their bargaining agent.Then, forthe first time after approximately 4 years, the Intervenor put intooperation the grievance machinery of its contract and procured forthe employees certain wage and vacation benefits as provided in theexisting agreement. Shortly thereafter on June 3, 1946, the Employertendered, and the Association accepted, the Employer's resignationfrom the Association.On June 5, 1946, the Employer independently contracted with theIntervenor relative to wages, hours and working conditions of hisday after the contract between the Association and the Intervenoremployees for a 1-year period commencing from August 1, 1946, thewas to expire in the absence of automatic renewal. The independentcontract was identical in substantially all respects with the then cur-rent Association contract. In addition it included a provision for awage scale for upholstery employees which had not been provided forin the Association's contract inasmuch as none of the other membersof the Association did upholstering, and a further provision thatshould the Association in renegotiating its contract with the Inter-venor create changes or anlenduients in wage rates, hours and vacationschedules, then such changes as were effected should be incorporatedinto the Employer's independent contract with the Intervenor andremain in force for the life of that contract.A subsequent contractwas thereafter negotiated on August 5, 1946, between the Associationand the Intervenor, and the employees of the Employer were notembraced by its terms.While the history detailed above is not impressive insofar as itrelates to the employees of the Employer from 1942 to April 1946,and to their role in the multiple-employer unit we find it unnecessaryto base our conclusion as to the appropriate unit on those facts alone.sFor, it is clear from the foregoing that the Employer by its act ofJune 3, 1946, in resigning from the Association, indicated a desire topursue an individual course with respect to its labor relations, that itcemented this position by negotiating and contracting with the Inter-venor independently of the Association and that the Association andthe Intervenor readily recognized this change in bargaining relation-ship by thereafter entering into a multiple-employer contract whichdid not embrace the employees of the Employer. 1^, hile the Employer8Except foi the information that there were collective bargaining contracts entered into,between the Intervenor and the Association the record is barren as to the facts relatiie'to any b.ugaining history prior to 1942SeeMatter of Lamson Brothers Conipavil,591N L R B 1561, where the Board rejected the bargaining history urged in support of ilniltiple-employer unit and found a single-employer unit to be appiopriate, saying"In general, it appeals that the only evidence of collective bargaining on an Association-wide basis, including Lanison's employees is the existence of the written contracts, and we-aie of the opinion that such evidence alone is wholly inadequate to demonstrate a 'histoiyof collective bargaining deteimmati'° of the issue presented here 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDpatterned its contract with the Intervenor upon that of the multiple-employer contract about to expire, and while it also made provision forconforming its contract in other respects to the next contract to beconsummated between the Association and the Intervenor, Ave areunable to conclude therefrom, as the Employer impliedly contends,that by such conduct it left unimpaired the collective bargaining onamultiple-employer basis antedating its resignation from the Asso-ciation.In our opinion the resignation from the Association, theseparate contract, and the fact that the Employer had no part in thenegotiation of the terms of the last multiple-employer contract, militateagainst the inclusion of the Employer's employees in a multiple-employer u nit.loAccordingly, upon all of the facts and upon the entire record in thecase,we' find that the unit position taken by the Employer and theIntervenor is without merit, and that the production and maintenanceemployees of the Employer constitute an appropriate unit for collectivebargaining purposes.The Composition of the UnitWe come now to a discussion of the disputed employees, classifiedrespectively as foremen of the Machine Department, the FinishingDepartment, the Chesterfield Department and the Boudoir ChairDepartment.The Petitioner would exclude these employees; theIntervenor would include them ; and the Employer would excludeonly the foreman of the Boudoir Chair Department from the unit.The foremen in the first three departments mentioned have no author-ity to hire or discharge employees, to make recommendations relativeto the status of their subordinates, to grant increases in wages or toeffect promotions.Their supervisory duties are restricted to layingout the work and seeing that it is clone.They are hourly ratedemployees receiving 15 cents more per hour than the amen workingunder them.The Boudoir Chair foreman, on the other hand, devotesthe major portion of his time to supervising and instructing others.He has absolute authority to hire and discharge employees under hissupervision.In addition, he is not hourly rated but is paid a salaryand is regarded by the Employer as having considerably more au-thority than the previously mentioned foremen.Under all thesecircumstances Ave find that only the foreman in the Boudoir ChairDepartment has supervisory authority within our customary definition9 The instant caseis distinguishableon its facts fromMatter ofGeorge F Carleton hCo , 54 N L R B 222, cited by the Intervenor in support of thispositionMoreover thatcase was overruled byMatter of Advance Tanning Company,60 N. L. R. B. 923, to theextent that it was inconsistent therewith" SeeMatter of Bercut Richards Packing Company,68 N. L. R. B. 605, and 64 N. L R. BHatter of Advance Tanninq Company,60 N. L. R B. 923 CompareMatter ofJlolesc f Shepard,56 N. L. R B. 532. HUMMEL FURNITURE MANUFACTURINGCOMPANY307of that term.We shall therefore exclude him from the unit and shallinclude the others in the unit as production employees.We find, therefore,that all production and maintenance employeesat the Berkeley,California,plant of the Employer,including theforemen in the Machine Department,the Finishing Department, andthe Chesterfield Department,but excluding office and clerical em-ployees, the foreman in the Boudoir Chair Department, and all or anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes' in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with R. W. Hummel d/b/a HummelFurniture Manufacturing Company, Berkeley, California, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and'supervision of the Regional Director for the TwentiethRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Sections 203.55 and 203.56,of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United Furni-tureWorkers of America, Local 262, CIO, or by Furniture Workers'Union, Local No. 3141, United Brotherhood of Carpenters and Joinersof America, A. F. L., for the purposes of collective bargaining, or 'ayneither.